   Case 19-71008-FJS         Doc 25     Filed 04/19/19 Entered 04/19/19 08:31:07             Desc Main
                                        Document      Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF VIRGINIA
                                             NORFOLK DIVISION
____________________________________
In re:                               )
                                     )                        Case No. 19-71008-FJS
MYRTLE OLIVIA RAWLES,                )
                                     )
            Debtor.                  )                        Chapter 13
____________________________________)

                                                 ORDER

       On March 19, 2019, Carolyn A. Bedi, counsel for the above-captioned Debtor, filed bankruptcy

petition on the Debtor’s behalf, commencing a case under Chapter 13 of the United States Bankruptcy

Code. The petition contains the following electronic signature for the Debtor: “/s/ Donna Rawles POA

for Myrtle Rawles.” 1 On the same date, Ms. Bedi filed a certificate of credit counseling, which indicates

that Donna Rawles completed the credit counseling course required by § 109(h)(1) on March 15, 2019.2

On April 2, 2019, Ms. Bedi filed lists, schedules, statements, and a chapter 13 plan on behalf of the Debtor,

which are also signed by Donna Rawles for the Debtor.

       The Court entered an order on April 3, 2019, requiring Ms. Bedi to appear and show cause as to

why this case should not be dismissed because Donna Rawles lacked the requisite authority under

applicable law to commence a bankruptcy case on the Debtor’s behalf (the “Order to Show Cause”). On

the same day, Ms. Bedi filed a motion seeking to appoint Donna Rawles as the Debtor’s representative in

this case (the “Motion to Appoint”).




       1
           POA presumably refers to “power of attorney.”
       2
         Ms. Bedi also filed a credit counseling certificate indicating that the Debtor completed the
credit counseling course required by § 109(h)(1) on March 17, 2019.
   Case 19-71008-FJS         Doc 25     Filed 04/19/19 Entered 04/19/19 08:31:07             Desc Main
                                        Document      Page 2 of 2


       The Court conducted hearings on the Order to Show Cause and the Motion to Appoint on April

16, 2019. Ms. Bedi and counsel for the Chapter 13 Trustee appeared. Donna Rawles did not appear.

Counsel for the Chapter 13 Trustee expressed concern regarding Donna Rawles’ failure to appear, and

represented to the Court that she did not support the Motion to Appoint. Upon inquiry from the Court,

Ms. Bedi was unable to provide why Donna Rawles failed to appear. Based upon the representations

made by Ms. Bedi and the Chapter 13 Trustee, and Donna Rawles’ failure to appear, the Court determined

that the Motion to Appoint must be denied and the Order to Show Cause should be dismissed (the “Oral

Rulings”). An order memorializing the Oral Rulings has not yet been entered on the docket.

       Upon further consideration, the Court finds it must vacate the Oral Rulings. The Court wishes to

make a deposition of this matter that is in the Debtor’s best interest, and would like to afford Donna Rawles

an opportunity to appear and explain why she is eligible to serve as the Debtor’s representative. Therefore,

the Court finds the hearings on the Motion to Appoint and the Order to Show Cause should be continued.

       Accordingly, the Court ORDERS that the Oral Rulings are VACATED.

       Further, the Court ORDERS that the hearings on the Motion to Appoint and the Order to Show

Cause are CONTINUED.

       Finally, the Court ORDERS Ms. Bedi must contact the Court to obtain a continued hearing date

and provide the Court with a notice of continued hearing on or before April 26, 2019, or this case will be

dismissed without further hearing.

         The Clerk shall deliver copies of this Order to the Carolyn A. Bedi, counsel for the Debtor; the

Debtor; the Chapter 13 Trustee; and the Office of the United States Trustee.

       IT IS SO ORDERED.
                                                       /s/ Frank J. Santoro
                                                      FRANK J. SANTORO
     Apr 18 2019                                      United States Bankruptcy Judge



                                      Entered on Docket: 4/19/19
